DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed January 20, 2021 has been entered. Claims 1-15 remain pending in the application, and claims 16 and 17 are being newly added. Applicant’s amendment has overcome the 112(b) rejection of claim 8 and applicant’s indication (see pp. 14-15 of 1/20/2021 response) of explicit structure has overcome the 112(b) rejection of claim 15, both of which had been previously set forth in the July 21, 2020 Non Final Rejection.

Response to Arguments
Applicant’s arguments filed January 20, 2021 have been fully considered.
	Applicant argues, at p. 10 of the January 20, 2021 response, that Li would allegedly fail to teach the claim 1 limitation “each data unit of each set of data units being associated with a corresponding time interval of a plurality of time intervals” [1/20/2021 response, p. 10]. Examiner respectfully disagrees.
	Applicant’s argument points to claim language reciting, “data units being associated with a corresponding time interval”. [Emphasis added. 01/20/2021 response referring to claim 1] The term “associated with” is notably broad to the point 
	Further, the grounds of rejection recite a great deal of “association” between events, and thus their relevant interval(s), and data units taught in Li. For example, rejection grounds being applied to new claims 16 and 17 explicitly quote portions of Li that make clear the very connection(s) applicant asserts to be absent from the reference. These relationships, while present in the reference, are being recited with a high level of generality in the claims’ limitations. Accordingly, applicant’s arguments at p. 10 of the January 20, 2021 response that Li would allegedly fail to teach the claim 1 limitation “each data unit of each set of data units being associated with a corresponding time interval of a plurality of time intervals” [1/20/2021 response, p. 10], have been fully considered but have not been found to be persuasive.
	Applicant argues, at p. 11 of the January 20, 2021 response, that Li would allegedly fail to teach the claim 1 limitation “each data store … being associated with a durability level of a plurality of durability levels” [1/20/2021 response, p. 11]. Examiner respectfully disagrees.
	Applicant points to Li’s teachings relating to floppy disks to support the above argument. Examiner notes that there may be media understood to be assigned a lower relative volatility score than floppy disks from the perspective of write speed, deterioration of materials over time, etc. This consideration aside, the reference mentions in the same sentence several more volatile media. The citation had been 
	Further, as concerns the actual basis of applicant’s argument, the term “durability level” is notably broad, as is the term “associated with” discussed above. Given the notable breadth with which the limitations are being recited and the detailed nature of the cited teachings in Li, applicant’s arguments would appear to be countered by the cited portions of Li and the past and present grounds of rejection. Further, applicant’s arguments directed to an alleged disparity between the extraordinarily broad term “durability level” and the specific “archive” examples cited explicitly in Li would be understood by one of ordinary skill in the art to be countered by the reference’s teachings. Accordingly, applicant’s arguments at p. 11 of the January 20, 2021 response that Li would allegedly fail to teach the claim 1 limitation “each data store … being associated with a durability level of a plurality of durability levels” [1/20/2021 response, p. 11], have been fully considered but have not been found to be persuasive.
	Applicant argues, at p. 12 of the January 20, 2021 response, that Li would allegedly fail to teach the claim 1 limitation “each data store … being associated with a corresponding processing node of the plurality of processing nodes” [1/20/2021 response, p. 12]. Examiner respectfully disagrees.
	Further, the assertion is explicitly countered by Li, which at fig. 6 discloses a display 614. The examiner is not aware of how a node may cause display of a stored each data store … being associated with a corresponding processing node of the plurality of processing nodes” [1/20/2021 response, p. 12], have been fully considered but have not been found to be persuasive.
	Applicant argues, at p. 12 of the January 20, 2021 response, that Li would allegedly fail to teach the claim 1 limitation “first indicator associated with the first durability level … to indicate that all sets of data units associated with the first time interval are stored at the first durability level.” [1/20/2021 response, p. 12]. Examiner respectfully disagrees.
	Applicant argues first that an indicator is not disclosed in Li. However, the reference explicitly teaches at ¶0029:

“…if data at "cold" or "archive" state is accessed for multiple times, a state for the accessed data may reverses in all probability, i.e., changing from "archive" to "cold," or from "cold" to "warm," etc.” [Li: ¶0029]

	Examiner notes that the subsequent access(es) would be updating associated time interval(s). The term “indicator” is being recited at a very high degree of generality 
	Applicant further argues that, the former argument aside, for the sake of argument, there would still be an alleged deficiency in Li. However, the system is able to keep track of which items are stored on which level, which allows the kind of functionality taught in ¶0029 to occur. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific structure of an indicator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues, at p. 13 of the January 20, 2021 response, that Li would allegedly fail to teach the claim 1 limitation “updating a first indicator … after all data units of the first set of data units are successfully stored in data stores associated with the first durability level” [1/20/2021 response, p. 13]. Examiner respectfully disagrees.
	The examiner respectfully maintains that Li does read upon the recited limitations in that there are access times and associated level designations in Li that pertain to each data item. The examiner is not aware of a situation in Li in which the updates following subsequent accesses would be ignored and not be reflected in the associated time/level indicator(s) of Li, as applicant’s arguments would appear to suggest. Rather, updating a first indicator … after all data units of the first set of data units are successfully stored in data stores associated with the first durability level” [1/20/2021 response, p. 13], has been fully considered but has not been found to be persuasive.
	Applicant argues, at p. 13 of the January 20, 2021 response, that Li would allegedly fail to teach the claim 1 limitation “a second indicator” [1/20/2021 response, p. 13]. 
	Applicant’s arguments are premised upon applicant’s arguments directed to the first indicator. Examiner therefore respectfully repeats the arguments set forth above with regard to the first indicator in response to applicant’s arguments and does not find applicant’s arguments to be persuasive for similar reasons as have been set forth above with regard to the first indicator.
	Applicant further argues, at p. 13 of the January 20, 2021 response, that Li would allegedly fail to teach the claims 13, 14, 15 and the dependent claims.
	Applicant’s arguments are premised upon applicant’s arguments directed to the claim 1. Examiner therefore respectfully repeats the arguments set forth above with regard to claim 1 in response to applicant’s arguments and does not find applicant’s 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



















Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2016/0306554 to Li.

With regard to independent claim 1,
	Li teaches a method for managing data in a distributed data processing system including a plurality of processing nodes (Li: abstract – data storage management across devices. The examiner notes that the preamble is afforded such patentable weight that the method be able to be configured to perform the recited preamble functionality.), the method including: 
	maintaining a plurality of data stores in the system, each data store of the plurality of data stores being associated with a corresponding processing node of the plurality of processing nodes and being associated with a durability level of a plurality of durability levels, the plurality of durability levels including a first durability level and a second durability level with a relatively greater degree of durability than the first durability level (Li: abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045, as well as ¶0030 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, archive being most durable, as discussed at ¶0028.), 
	processing a plurality of sets of data units using two or more of the plurality of processing nodes, each data unit of each set of data units being associated with a corresponding time interval of a plurality of time intervals, the plurality of sets of data units including a first set of data units associated with a first time interval of the plurality of time intervals (Li: abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, archive being most durable, as discussed at ¶0028.), the processing including: 
		for each data unit of the first set of data units, storing the data unit in data stores of the plurality of data stores associated with two or more processing nodes of the plurality of processing nodes, including storing the data unit in data stores of the plurality of data stores associated with the first level of durability and storing the data unit in one or more data stores of the plurality of data stores associated with the second level of durability (Li: abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045, as well as ¶0030 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, archive being most durable, as discussed at ¶0028.); 
		updating a first indicator associated with the first durability level of the plurality of durability levels to indicate that all sets of data units associated with the first time interval are stored at the first durability level, after all data units of the first set of data units are successfully stored in data stores associated with the first durability level (Li: abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, archive being most durable, as well as , and 
		updating a second indicator associated with the second durability level of the plurality of durability levels to indicate that all sets of data units associated with the first time interval are stored at the second durability level, after all data units of the first set of data units are successfully stored in at least one data store associated with the second durability level. (Li: abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045, as well as ¶0030 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, archive being most durable. See also ¶¶0027-0028 – updating an index, i.e. “indicator”, relating to active degree of data pertaining to hot and warm, i.e. “first and second” tiers. Examiner additionally notes the discussion of change, i.e. “updating”, with regard to active degree at ¶0020.)

With regard to dependent claim 2, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein data stores with the first durability level comprise volatile storage media. (Li: ¶0061 – volatile medium such as floppy disk can contain relevant data structures used in processing data, examples include volatile storage media. See ¶0028 and ¶0045 discussion of performance considerations of storage media also discussed in ¶¶0003-0004.)

With regard to dependent claim 3, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein data stores with the second durability level comprise persistent storage media. (Li: ¶0059 – hard disk, i.e. “persistent storage” used to implement teachings. See ¶0028 and ¶0045 discussion of performance considerations of storage media also discussed in ¶¶0003-0004.)

With regard to dependent claim 4, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein the first durability level is satisfied for the first set of data units prior to the second durability level being satisfied for the first set of data units. (Li: ¶¶0054-0055 – copying to lower storage levels, abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, i.e. “third level”, archive being most durable, as well as ¶0030. See also ¶¶0027-0028 – updating an index, i.e. “indicator”, relating to active degree of data pertaining to hot and warm, i.e. “first and second” tiers. Examiner additionally notes the discussion of change, i.e. “updating”, with regard to active degree at ¶0020.)

With regard to dependent claim 5, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein the plurality of durability levels includes a third durability level having relatively greater durability than the second durability level. (Li: abstract – data stored in respective devices, i.e. “nodes” 

With regard to dependent claim 6, which depends upon dependent claim 5,
	Li teaches the method of claim 5 further comprising updating a third indicator associated with the third durability level of the plurality of durability levels to indicate that all sets of data units associated with the first time interval are stored at the third durability level, after all data units of the first set of data units are successfully stored in at least one data store associated with the third durability level. (Li: ¶¶0054-0055 – copying to lower storage levels, abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, i.e. “third level”, archive being most durable, as well as ¶0030. See also ¶¶0027-0028 – updating an index, i.e. “indicator”, relating to active degree of data pertaining to hot and warm, i.e. “first and second” tiers. Examiner additionally notes the discussion of change, i.e. “updating”, with regard to active degree at ¶0020.)





	Li teaches the method of claim 5 wherein the first durability level is satisfied for the first set of data units prior to the second durability level being satisfied for the first set of data units, and the second durability level is satisfied for the first set of data units prior to the third durability level being satisfied for the first set of data units. (Li: ¶¶0054-0055 – copying to lower storage levels, abstract – data stored in respective devices, i.e. “nodes” and associated with a tier. See ¶¶0043-0046 describing fig. 4, data units with regard to access frequency, i.e. “time interval” – specifically in ¶0045 - tier durability, hot, i.e. “first level”, warm, i.e. “second level”, cold or archive, i.e. “third level”, archive being most durable, as well as ¶0030. See also ¶¶0027-0028 – updating an index, i.e. “indicator”, relating to active degree of data pertaining to hot and warm, i.e. “first and second” tiers. Examiner additionally notes the discussion of change, i.e. “updating”, with regard to active degree at ¶0020. See also above citations.)


With regard to dependent claim 9, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein the data units include data processing tasks. (Li: ¶0038 – need for top tier data units to be accessed quickly due to their use in real-time processing. Examiner notes ¶0028 and ¶0045 discussion of performance considerations of storage media also discussed in ¶¶0003-0004.)




	Li teaches the method of claim 9 wherein the data units include results generated by the data processing tasks. (Li: ¶0041 – processing result of data units stored. See ¶0038 – need for top tier data units to be accessed quickly due to their use in real-time processing. Examiner notes ¶0028 and ¶0045 discussion of performance considerations of storage media also discussed in ¶¶0003-0004.)

With regard to dependent claim 11, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein the data units include inter-processing node messages. (Li: ¶¶0027-0028 – updating an index, i.e. “indicator”, relating to active degree of data pertaining to hot and warm, i.e. “first and second” tiers. See ¶¶0038-0041 - role of indexed, updated capacity and active degree considerations in determinations associated in data processing. Examiner additionally notes the discussion of change, i.e. “updating”, with regard to active degree at ¶0020.)

With regard to dependent claim 12, which depends upon independent claim 1,
	Li teaches the method of claim 1 wherein the data units include data records. (Li: ¶0045 – archive has long-time retained data units, i.e. “data records”, as discussed at ¶0030 and cited above.)

With regard to claims 13-15, 
	Claims 13-15 are each similar in scope to claim 1 and are each rejected under a similar rationale.

	Li teaches the method of claim 1, wherein the first indicator comprises a first time (Li: ¶0028 – “…Generally, data will be in a very active state (i.e., a larger possibility of being accessed) when data is just input and processed, but gradually becomes less active with the elapse of time and increase of access times. Based on this hypothesis, active degrees may be divided, but not limited to, into four levels, e.g., "hot" 201, "warm" 202, "cold" 203, and "archive" 204, as shown in FIG. 2. Therefore, when data is newly generated, its active degree is "hot" 201, while with elapse of time and gradual decrease of the possibility of accessing thereto, its active degree gradually becomes "warm" 202, then "cold" 203, and finally changes to "archive" 204 state.” See also above citations relating to indexing, indicator.), and wherein updating the first indicator to indicate that all sets of data units associated with the first time interval are stored at the first durability level comprises incrementing the first time. (Li: ¶0029 – “…if data at "cold" or "archive" state is accessed for multiple times, a state for the accessed data may reverses in all probability, i.e., changing from "archive" to "cold," or from "cold" to "warm," etc.”. Examiner notes that the subsequent access(es) would be updating associated time interval(s). See also above citations relating to association of indicator with durability level.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Patent No. 6,615,225 to Cannon.

With regard to dependent claim 7, which depends upon dependent claim 5,
	Li teaches the method of claim 5.
	Li does not fully and explicitly teach wherein data stores with the third durability level comprise persistent storage media outside of the distributed data processing system.
	Cannon teaches a method wherein data stores with a third durability level comprise persistent storage media outside of a distributed data processing system. (Cannon: col. 6, ll. 22-33 – files are backed up. See col. 5, ll. 29-67 – use of remote backup facility to overcome efficiency challenges in data storage. See also col. 3 l. 61 through col. 4, l. 9 – storage hierarchy with a plurality of levels where top levels are more volatile and low levels more durable, i.e. “third durability level” such as backup.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered data storage and 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Pre-Grant Publication 2016/0203050 to Hrle.

With regard to dependent claim 17, which depends upon dependent claim 16,
	Li teaches the method of claim 16, wherein incrementing the first time comprises setting the first time to a first time value associated with the first time interval (Li: ¶0029 – “…if data at "cold" or "archive" state is accessed for multiple times, a state for the accessed data may reverses in all probability, i.e., changing from , and wherein the second indicator comprises a second time.  (Li: ¶¶0027-0028 – updating an index, i.e. “indicator”, relating to active degree of data pertaining to hot and warm, i.e. “first and second” tiers. Examiner notes the discussion of change, i.e. “updating”, with regard to active degree at ¶0020. See also above citations relating to updating from cold level, i.e. “second” as in claim 1, based upon subsequent accesses. Examiner further notes that association between “first” or “second” indicators and their respective update access time reflects a durability level at a given time of the system’s operation.)
	Li does not fully and explicitly teach wherein updating the second time comprises incrementing the second time to the first time value after incrementing the first time value.
	Hrle teaches a method wherein updating a second time comprises incrementing the second time to a first time value after incrementing the first time value. (Hrle: ¶0099 – “…replicated data changes of the first column mapped to said second column; wherein each of the second columns has assigned an update time (UT1-UT6), the update time being a moment in time when said second column most recently received incremental data changes from its mapped first column… the database management system determining (606), for each of the predicted second columns, its assigned update time; the database management system identifying (608) a syncpoint time, the syncpoint time being the most recent update time of all said determined update times; the database management system identifying (610) a starting time, the starting time being the earliest update time of all said determined update times; in case (612) the identified starting time differs from the identified syncpoint time, the database management system selectively and incrementally replicating (614) data changes from the first columns being mapped to the predicted second columns thus that all data changes imposed on said first columns between the starting time and the syncpoint time are replicated to said predicted second columns, wherein after said replication, the update time of each of said second columns is set (616) to the syncpoint time; the database management system delaying (618) execution of the requested statement (T4S4) until a successful termination of said replication; and after said termination, the database management system executing (620) the requested statement in the target database.” Examiner notes incrementation in Hrle of the update times, i.e. “second time[s]”, occurs after syncpoint times’, i.e. “first time[s’]”, incrementation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tiered data storage and backup system of Li to include the incrementing a second time value after incrementing an associated first time value of Hrle by programming the instructions managing the lowest level of Li’s system (Li: ¶0028 and ¶0030, as cited above) to increment a second time value after incrementing an associated first time value, as taught by Hrle. Both systems are directed to data storage according according to transaction time(s) (Li: ¶0019; Hrle: abstract). An identified benefit obtained through incrementing a second time value after incrementing an associated first time value would have been advantageous to implement in the multi-tiered data storage and backup system of Li. In 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAL BOGACKI
Examiner
Art Unit 2157


/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157